Citation Nr: 0633449	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-12 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for degenerative 
disc disease, L3-4, L4-5, and herniated nucleus pulposus, L3-
4, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served in the New York Army National Guard and 
Army Reserve, with active duty for training from June 18, 
2002 to December 18, 2002.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In January 2006, the Board remanded the issue to the 
Appeals Management Center (AMC) in Washington, D.C. for 
further development.


FINDINGS OF FACT

The veteran's service-connected back disorder is manifested 
by subjective complaints of pain; degenerative disc disease 
of the lumbar spine at L3-4 and L4-5 levels with herniated 
nucleus pulposus at the L3-4 level; mild lumbar spinal 
stenosis; no evidence of ankylosis; and range of motion of 
the thoracolumbar spine limited to forward flexion to 20 
degrees, extension was to 10 degrees, left and right lateral 
flexion was to 10 degrees bilaterally, and left and right 
lateral rotation was to 10 degrees bilaterally.  The veteran 
had no incapacitating episodes within the past 12 months.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for degenerative disc disease, L3-4, L4-5, and herniated 
nucleus pulposus, L3-4, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (as effective 
from September 23, 2002 to prior to September 26, 2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235 to DC 5243 (as effective September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in June 2003, December 2003, and 
February 2006.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In these letters, the veteran also was advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted June 2003 "duty to assist" letter was 
issued before the appealed rating decision, and the February 
2006 letter after the Board's remand.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected back disorder.  Therefore, any lack of 
notice by the VA to the veteran as now required by Dingess 
and Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records (SMR) reflect the veteran's treatment 
for back pain in 2002.  An August 2002 SMR states physical 
therapy did not much help the veteran who had no bony 
tenderness on his lumbosacral spine.  Back pain and spasms 
were noted.  October 2002 SMRs note that a magnetic resonance 
imaging (MRI) scan of the lumbar spine showed degenerative 
disc disease at L3-4-5.  There was a small central disc 
protrusion at L3-L4 causing mild central canal stenosis and 
broad-based disc bulging and disc desiccation at L4-L5 
without central canal or foraminal stenosis.  November 2002 
SMRs reflect the veteran's desire to see a doctor because he 
had severe back trauma in basic training which became worse 
at Fort Gordon.  He was not able to do physical therapy as 
pain made sitting, standing, and running difficult.  He 
measured his pain as 10 out of 10.  Pain was noted as more 
right-sided with occasional radiation down the right lateral 
thigh.  Nerve conduction tests showed normal values for the 
right sural sensory nerve and for the peroneal motor nerve.  
A test of the right lumbar paraspinals and selected muscles 
in the right lower extremity were within normal limits.

The veteran underwent VA examinations in August 2003.  The 
physician who administered the spine exam did not see the 
claims file.  According to this examination report, the 
veteran did not seek medical attention for his back problem 
after discharge from service.  He described low back pain 
with occasional radiation to the right lower extremity.  
Variable flare-ups were noted with bending and ambulation.  
It was noted the veteran walked unaided and that he worked as 
a bank teller, which was a sitting job without aggravation.  

On examination, a stiff, antalgic posture was noted for the 
veteran.  Range of motion of the lumbosacral spine was 
limited in all directions with pain.  Forward flexion was to 
20 degrees; extension was to 10 degrees; and bilateral 
lateral flexion and rotation were to 20 degrees.  It was 
noted the veteran was further limited by pain, weakness, and 
lack of endurance.  There was marked tenderness at the right 
lumbar sacral paraspine.  X-rays showed degenerative disc 
disease at L-3-4 and L-4-5 levels.  Diagnosis was 
degenerative disc disease and degenerative joint disease with 
herniated nucleus pulposis at L-3-4 levels and mild spinal 
stenosis.

A physician who conducted a general medical exam reviewed the 
claims file.  According to this examination report, the 
veteran was alert and oriented times three with no deficits 
noted and it was noted that he had appropriate speech and 
behavior.  

April 2004 VA outpatient medical records reflect the veteran 
complained his chronic lower back pain had gotten worse in 
the past week.  It was noted that he had no numbness or 
tingling sensation of the lower extremities.  The back pain 
may have been triggered when he bent over during the weekend 
to reach for something.  It was noted in one record that the 
veteran was essentially pain free for the previous one to one 
and one-half years, but now had recurrent low back pain 
weekly.  No obvious precipitant was noted.  There was no 
bowel or bladder dysfunction, no skin lesions, no gait 
instability.  Discomfort was not radiated but confined to the 
mid-low back.  Discomfort was exacerbated by prolonged 
sitting and relieved with ambulation and lying flat on a hard 
surface.  The veteran missed two days of school this week due 
to pain.  Impression of medical personnel was a narrowing of 
the intervertebral disc space of L4-5 and L3-4.

May 2004 VA outpatient medical records show the veteran 
complained he was unable to bend, stand or sit for a long 
time and even had back pain in bed.  It was noted his lumbar 
motion and straight leg raising were markedly limited.  He 
complained of constant low back pain with fluctuating pain 
intensity for more than two months.  He was ambulatory 
without assistance and not in acute distress.

A September 2004 VA outpatient medical record reflects the 
veteran's view he did not need any medications because his 
symptoms were better with Tramadol and Ibuprofen.  An 
attending physician linked his history of lower back pain to 
osteoarthritis.

A November 2004 VA pre-operation consultation note about 
upcoming nose surgery states the veteran walked without any 
problems and could climb seven flights of stairs with a full 
backpack.  Low back pain was listed as past medical history.

A July 2005 VA outpatient medical record reflects the 
veteran's complaint that his chronic low back pain worsened 
over the previous two weeks.  He requested physical therapy 
for alleviation of his pain.  It was noted the veteran was 
concerned about taking medications or muscle relaxants that 
would make him feel "loopy" and "groggy", which included 
Baclofen.  The veteran continued to take Ibuprofen.  It was 
noted pain was reproduced by flexion in the back.  Another 
MRI scan was recommended.  

August 2005 VA outpatient medical records state the veteran 
was pain free recently until about a month before when he 
stood up and suddenly experienced lower back pain and pain in 
the right lower extremity.  Prior episode had been without 
pain in the lower extremity.  The attending medical personnel 
ordered a new MRI scan and the veteran's participation in 
physical therapy.  The veteran missed some physical therapy 
sessions due to conflicts with his school schedule.  Another 
record states the veteran's back pain essentially resolved 
after his first course of physical therapy three years 
before, and that he did fairly well since then until about 
one month ago.  Tenderness was noted in the lower lumbar area 
at the midline, pain in the same area with flexion, and 
negative straight leg raising.  The lower extremities had 
full range of motion, full strength, no tenderness or pain, 
and no instability was noted.  

September 2005 VA outpatient medical records note the veteran 
had chronic low back pain and that the veteran said he had to 
use his hands to brace himself when he got out of bed.  It 
was noted he was being followed at physical therapy and the 
neurology clinic for his multiple complaints of pain.  The 
veteran also requested a back brace.  He was advised to 
continue with both Baclofen and Tramadol.  The veteran said 
his aching low back pain lasted all day and radiated down the 
right leg anteriorly.

An October 2005 VA outpatient medical record states the 
veteran's low back pain felt worse the previous week, but was 
now better. 

A November 2005 VA outpatient medical record reflects the 
veteran's improvement after he was restarted on Baclofen, 
underwent rehabilitation, did some exercise and used some 
heating pads.  It was noted his pain worsened with the change 
in the weather.

A December 2005 VA outpatient medical record reflects the 
veteran requested and received a note explaining to his gym 
that he was no longer able to work out because of pain.

At the Board's remand directive, the veteran underwent a VA 
joints and neurological examination in April 2006.  The 
physician conducting the joints exam reviewed the claims 
file.  According to the examination report, the veteran had a 
history of lower back pain since his 2002 trauma in service.  
He complained of low back pain which occasionally irradiated 
from the lumbar region to his left lower extremity.  He 
complained of daily sharp pain which varied in intensity.  He 
had frequent severe flare-ups after time in bed or prolonged 
sitting, standing, and ambulation.  It was noted there was no 
functional impairment beyond the pain.  He took Baclofen 
daily.  The veteran walked unaided, but wore a lumbosacral 
corset at times.  His gait was unsteady at times.  It was 
noted the veteran was unemployed since leaving service.  No 
occupational aggravation or military occupational aggravation 
was noted.  

On examination, range of motion of the thoracolumbar spine 
was given as: forward flexion was 0 to 30 degrees out of 30 
degrees, and painful over 20 degrees; extension was 0 to 15 
degrees out of 30 degrees, and painful over 10 degrees; left 
and right lateral flexion was 0 to 10 degrees out of 30 
degrees bilaterally, and painful bilaterally at the ends; and 
left and right lateral rotation was 0 to 10 degrees out of 30 
degrees bilaterally, and painful bilaterally at the ends.  
Spinal pain increased with any repetitive movement attempts 
which the examiner noted could not be put in degrees.  Pain, 
weakness and lack of endurance were noted as limitations.  
Objective evidence of tenderness in the lumbosacral 
paraspinals were noted as well as an abnormal gait when the 
veteran walked with an assistive device with slow antalgic 
gait.  Abnormal spinal contour and straightening of the 
lumbar lordosis were noted.  The veteran's sensory, motor and 
reflexes were within normal limits.  It was noted the veteran 
had no incapacitating episodes within the past 12 months.  A 
2002 MRI scan of the lumbosacral spine was noted with 
degenerative disc disease at L3-4 and L4-5 levels with 
herniated nucleus pulposis at L3-4 and mild spinal stenosis.  
Diagnosis was degenerative disc disease of the lumbar spine 
at L3-4 and L4-5 levels with herniated nucleus pulposus at 
L3-4 level and mild lumbar spinal stenosis.  The examiner 
opined there was no ankylosis found.

According to the report of the VA neurologist examiner, a MRI 
scan showed disc bulges at L3-4 and L4-5 with mild canal 
stenosis at L3-4.  The veteran told the examiner his pain had 
improved since September 2002, but was never completely 
resolved.  Since the triggering incident, the veteran said 
his pain had been constant.  The pain is 5-5 from a scale of 
0-10, but there were weakly episodes of exacerbation (10/10) 
that could last up to one day.  The veteran took Baclofen and 
Tramadol with no relief.  The veteran has not worked since 
September 2002 and felt depressed because of the pain.  He 
reported that he could not work because of his lower back 
pain.  He attended school, but missed a lot of classes 
because of pain.  The pain occasionally radiated to the left 
leg.  He denied weakness, incontinence or numbness.  He could 
walk only a few blocks before needing to rest because of 
pain.  

On neurological examination, no deformity of the spine was 
noted.  There was tenderness of the paraspinal muscles at the 
L4/5 level.  Range of motion testing revealed mild to 
moderate restriction in the entire spine because of pain.  
Straight leg raising was positive on both sides at 30 
degrees.  Strength and sensation were normal.  A limping left 
leg was noted.  Diagnosis was chronic lower back pain due to 
degenerative disc disease developed after a training exercise 
while on active duty.  Examination showed no weakness or 
sensory loss.  

Legal Analysis

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that §  
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected disorder was evaluated as 40 
percent disabling by the RO in August 2003 under DC 5293-
5292.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2006).  The former DC 5293 (now DC 
5243) is for intervertebral disc syndrome, and DC 5292 (now 
found between DC 5235 to DC 5242 under the general rating 
formula for spine injuries) is for limitation of motion of 
the lumbar spine.

The diagnostic codes for rating disc pathology and the spine 
have changed over the course of the veteran's claim.  Both 
old and new criteria will be considered.

Under DC 5293, effective September 23, 2002 (and thus 
applicable to the veteran's instant claim which was filed in 
December 2002), intervertebral disc syndrome (preoperatively 
or postoperatively) will be rated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Id.  Under DC 5293, if 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, DC 5293 (effective from 
September 23, 2002 to prior to September 26, 2003). 

Note 1 provides that for purposes of evaluation under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  Id.

Under current regulations, intervertebral disc syndrome is to 
be evaluated under the general rating formula for the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243 (as 
effective September 26, 2003).

Prior to September 26, 2003 (and potentially applicable to 
the veteran's claim filed in December 2002), there was no 
general rating formula for the spine.  The RO used the former 
DC 5292 in conjunction with the former DC 5293.  Under the 
former DC 5292, a 40 percent rating was assigned for severe 
limitation of motion of the lumbar spine.  Smaller 
percentages were awarded for moderate and slight limitation 
of motion.  See 38 C.F.R. § 4.71a DC 5292 (2003).  The 40 
percent evaluation was the maximum rating under this 
provision.  A higher rating could be assigned for ankylosis 
of the lumbar spine.  Id.

Effective September 26, 2003, limitation of motion, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (general formula).  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

Under the general rating formula for the spine, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following applies: a 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  38 C.F.R. § 
4.71a (2006).

Note 1 to the general formula for rating diseases of the 
spine states associated objective neurologic abnormalities 
are to be rated separately under an appropriate diagnostic 
code.  Note 2 states that, for purposes of VA compensation, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  Note 3 states that, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Note 4 
states that each range of motion should be rounded to the 
nearest five degrees.  Id.

For VA compensation purposes, Note 5 states that unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension, resulting in 
difficulty walking, restricted chewing, limited breathing, 
gastrointestinal symptoms, dyspnea or dysphagia, atlantoaxial 
or cervical subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment at zero degrees represents favorable ankylosis.  Id.

In this case, either the rating criteria effective prior to 
September 2003 or the revised rating criteria may apply, 
whichever is most favorable to the veteran, although the 
revised rating criteria are only applicable since their 
effective dates.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Upon review of the competent and probative medical evidence 
of record, the Board is of the opinion that an evaluation in 
excess of 40 percent for the veteran's back disorder is not 
warranted under either the old or new regulations.  

Under the former regulations at DC 5293 and 5292, an increase 
is not warranted.  The evidence in the record does not show 
the veteran had any incapacitating episodes necessitating 
bedrest prescribed by a physician.  A VA outpatient medical 
record of April 2004 reported only that the veteran missed 
two days of school that month.  The record lacks any 
treatment record or statement from a doctor that he ordered 
the veteran to bed for any length of time.  38 C.F.R. 
§§ 4.25, 4.71a, DC 5293 (effective September 23, 2002).  
Neurological findings from a VA examination showed subjective 
complaints of pain radiating to the lower extremity.  
Examination showed degenerative disc disease of the lumbar 
spine at L3-4 and L4-5 levels with herniated nucleus pulposus 
at the L3-4 level, mild lumbar spinal stenosis, no evidence 
of ankylosis, and no deformity of the spine.  The veteran 
reported no functional impairment beyond the pain and said he 
could not work because of the back pain.  There was no 
weakness, incontinence or numbness.  There was tenderness of 
the paraspinal muscles at the L4/5 level.  In addition, the 
range of motion of the thoracolumbar spine as measured in the 
August 2003 and April 2006 VA examinations showed forward 
flexion was to 20 degrees.  These limitations give the 
veteran severe limitation of motion, but that is a 40 percent 
rating and 38 C.F.R. § 4.71a, DC 5292 goes no higher.  For 
the foregoing reasons, an increased rating in excess of 40 
percent under the former regulations at DC 5293 and DC 5292 
is not for application in this case.  38 C.F.R. §§ 4.71a, DC 
5292, 5293.

Upon review of the competent and probative medical evidence 
of record, the Board is of the opinion that an evaluation in 
excess of 40 percent for the veteran's back disorder is not 
warranted under current regulations as well.  

The veteran's range of motion for his lumbar spine measured 
during the August 2003 and April 2006 VA examinations does 
not support any increase in excess of 40 percent under the 
new regulation's general rating formula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).  Range of motion of the 
thoracolumbar spine limited forward flexion to 20 degrees.  
These limitations are below the normal range of motion for 
the thoracolumbar spine, as given in Note 2 of the general 
formula above.  A rating of 40 percent is warranted as 
forward flexion is 30 degrees or less.  A higher evaluation 
needs a showing of unfavorable ankylosis of the thoracolumbar 
spine.  

As documented above, there is no medical evidence of 
unfavorable ankylosis of the spine, thus preventing any 
increase in excess of 40 percent under the current 
regulation's general rating formula for the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2006).  Application 
of the intervertebral disc syndrome formula, currently found 
at DC 5243, does not avail the veteran because he has no 
evidence of incapacitating episodes.

The preponderance of the objective medical evidence supports 
the current rating for the veteran's back disorder under 
current regulations setting forth either the general rating 
formula for the spine or the intervertebral disc syndrome 
rating formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2006).  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt 
when applying either the old or the current regulations.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).

The Board acknowledges the veteran's complaints of pain.  
However, with regard to establishing loss of function due to 
pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected back disorder are contemplated in the 40 
percent rating currently assigned.  There is no indication 
that pain, due to the veteran's back disorder, causes 
functional loss greater than that contemplated by the 40 
percent evaluation now assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.71a consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more loosely analogous to the disability at 
issue, or which would permit a higher schedular rating.

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected back disorder is warranted 
on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).  However, in the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet App. 337 (1996).


ORDER

An initial rating in excess of 40 percent for degenerative 
disc disease, L3-4, L4-5, and herniated nucleus pulposus, L3- 
4, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


